In an action to compel an accounting by trustees under certain trust agreements, order dismissing plaintiffs’ amended complaint for failure to state a cause of action reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion, the language of the last paragraph in each of the agreements in question shows that they are made “ in hen of ” and “ to take the place ” of the prior agreement and to cancel such prior agreement. No allegation of cancellation of such prior agreement is, therefore, necessary. Defendants may serve an answer within ten days from the entry of the order hereon. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.